Citation Nr: 1740064	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont (hereinafter the Agency of Original Jurisdiction (AOJ).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in August 2016.  A copy of that hearing transcript has been associated with the file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to a compensable rating for service-connected bilateral sensorineural hearing loss.  He last had a VA examination for bilateral hearing loss in July 2013.

During the August 2016 videoconference hearing, the Veteran indicated that his bilateral hearing loss may have worsened since the previous VA examination.  Under these circumstances, another VA examination is necessary to determine the current severity of his service-connected hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder VA treatment records since July 2012.  Additionally, associate with the claims folder the actual audiometric results from the July 9, 2012 hearing evaluation in the VA clinic setting (reporting that the audiogram is available in the Tools menu).

2.  Thereafter, schedule the Veteran for a VA audiology examination to assess the current severity of his bilateral hearing loss.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specifically address the effect of the Veteran's hearing disability on his occupational functioning and daily activities, as well as the objective audiometric testing results.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If any benefit is not granted in full, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

